El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Después de haberse celebrado un juicio por jurado, que dio por resultado un veredicto de culpabilidad de asesinato en segundo grado, el juez de distrito, estimando que la prueba circunstancial sobre la que descansaba la acusación no era suficiente para sostener el veredicto, lo dejó sin efecto y concedió un nuevo juicio.
El Gobierno apeló de esta orden de la corte inferior.
“La discreción judicial, más bien que la ley estricta, comúnmente determina si se debe o no conceder un nuevo juicio.” T “los nuevos juicios deben concederse con mayor liberalidad en causas criminales que en las civiles, y en la§ criminales la mayor liberalidad en proporción a la gravedad de la pena.” 2 Bishop’s New Crim. Proc., pp. 1113 y 1106, sees. 1277 y 1273.
Tanto el juez sentenciador, como el jurado deben quedar satisfechos de que la prueba en su totalidad sea suficiente *447para sostener el veredicto. De otro modo “no sólo llega a ser el debido ejercicio de una discreción judicial sino su deber de conceder un nuevo juicio.” People v. Lum Yit, 83 Cal., 130, y casos citados. Véase también: 2 Bishop’s New Crim. Proc., p. 1114, see. 1278. T en apelación “una orden por la que se conceda o deniegue el nuevo juicio no será alte-rada a menos que se baga manifiesto un abuso de discreción. ’ ’ People v. Mallicoat, 149 Pac. 1000, y casos citados. Véase también 2 Bishop’s New Crim. Proc., p. 1098, see. 1269; id. p. 1107, see. 1274.
Puesto que habrá de celebrarse un nuevo juicio, prefe-rimos no discutir la prueba. Bastará decir que si se hace una detenida lectura de toda la prueba, nada se revela en ella que indique que se haya cometido un abuso de discreción.
Es de confirmarse la orden recurrida.

Confirmada la orden recurrida.

Jueces concurrentes: Sres Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey disintieron.